                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                          :       Case No. 3:19CR169

               Plaintiff,                          :       Judge Thomas M. Rose

       v.                                          :

ETHAN KOLLIE,                                      :

               Defendant.                          :


                               FINAL ORDER OF FORFEITURE

       Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

       On December 10, 2019, the Court entered a Preliminary Order of Forfeiture, finding that

all right, title, and interest in the following property (the “subject property”) had been forfeited to

the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c):

           Magazine “MOE” PMAG 30 with approximately thirty (30) “Tulammo” 7.62x39
            rounds of ammunition;

           Micro Draco 7.62mmx39mm firearm with attachments, Serial No. PMD1179797RO;

           Black Taurus G2c 9mm handgun with attachments, Serial No. TLR08219;

           Black 12-round magazine loaded with approximately twelve (12) 9mm pistol rounds
            of ammunition;

           Box of Critical Defense 12 gauge 2 ¾ OO buckshot containing approximately four (4)
            rounds of ammunition;

           Box of Critical Defense .38 SPCL+P 110gr FTX containing approximately fifteen (15)
            rounds of ammunition;

           Taurus 38 special revolver with any attachments, Serial No. GZ80488;

           Approximately five (5) bullets; and
            One magazine with approximately seven (7) rounds of 9mm ammunition.

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On February 20, 2019, the Court held the defendant’s sentencing hearing and announced

the forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit

the subject property to the United States.

        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on December 12, 2019.

        The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

        THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

        2.      The United States shall dispose of the subject property in accordance with the law.




                                                   2
       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: April 8, 2020                        *s/Thomas M. Rose
                                      __________________________________________
                                            THOMAS M. ROSE
                                            UNITED STATES DISTRICT JUDGE




                                                 3
